UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1155


SIDNEY B. HARR,

                     Plaintiff - Appellant,

              v.

WRAL-5 NEWS; JAMES F. GOODMON,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:20-cv-00362-M)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sidney B. Harr, Appellant Pro Se. Carolyn Amanda Martin, STEVENS MARTIN
VAUGHN & TADYCH, PLLC, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sidney B. Harr appeals the district court’s order granting Defendants’ motion to

dismiss Harr’s complaint alleging federal civil rights violations and state libel and

defamation claims. *   We have reviewed the record and found no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Harr v. WRAL-5

News, No. 5:20-cv-00362-M (W.D.N.C. Jan. 14, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




      *
        Although the district court dismissed Harr’s complaint without prejudice to allow
Harr to refile if he believed his claims could be restated, Harr’s appeal to this court
amounts to a waiver of his right to amend, thereby providing the court with jurisdiction
over the appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 612 (4th Cir. 2020), cert.
denied, 141 S. Ct. 1376 (2021).


                                            2